DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 1/07/2021 filling of Application 17/143,347.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case, Claims 1-10 are directed toward a method for anonymously provide the service to the requesting end use.  Claims 11-20 are directed toward an apparatus to anonymously provide the service to the requesting end use. As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of anonymously providing services to the requesting end user which falls into the abstract idea categories of certain methods of organizing human activity.  The elements of Claim 1 that represent the Abstract idea include:

A method comprising: 
obtaining service settings from a plurality of service providers; 
providing, for display, a summary of services for at least a portion of the plurality of service providers to an end user, wherein the summary anonymizes the identities of the plurality of service providers; 
identifying a request for a service from a service provider of the plurality of service providers from the user; and initiating operations to anonymously provide the service to the requesting end user.

The 2019 PEG states certain method of organizing human activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) are abstract.  The instant claims are directed to marketing or sales activities or behaviors as facilitating anonymous transactions between providers and consumers is a sales and marketing activity and a commercial interaction.  As such, the claim recites at least one abstract idea. 
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 does not recite any additional elements.  Claim 11 recites the additional elements of 
a storage system; 
a processing system operatively coupled to the storage system; and 
program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus to perform the recited steps
However, the processor coupled the display and memory communicatively coupled to the one or more processors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Further Claims 2-10 further limit the abstract ideas recited in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 2-10 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a method, computer program product or system, for example, would be subject to the same analysis.  As such, claims 11-20 are also rejected.

	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 8, 9, 10, 11, 12, 13, 15, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dana US 2020/0250721 A1.

As per Claim 1 Dana teaches a method comprising:  (see Dana para. 6)
obtaining service settings from a plurality of service providers;  (Dana para. 54 teaches To determine if the same item can be found locally for a suitable price, keeping in mind the more immediate availability, the user of the computing device 502 can access a web service provided by a retail service data center 504. During a browsing session established between the client computer 502 and the retail service data center 504 the client computer 502 can provide either identifying information of an item of merchandise, or search through a listing of items stored in a database 506 maintained by the retail service data center 504. The client computer 502 can also indicate a location that dictates the boundary of the region 503. In that way the retail service data center 504 can act like an online retailer by providing a shopping interface to search through items maintained in the database 506. For each item there can be file or record that include, for example, pictures of the item, text description of the item, links to reviews of the item, and so on, all of which can be rendered in a browser interface at the client computer 502. Once the user selects an item of interest, and possible purchase, the retail service data center can contact several retail store data centers such as data center 512, as indicated by dashed line 514. The retail service data centers 504 can provide a product identifier to the retailer data center 512, along with an indication of the location of the region 503 or the user of the client computer 502. The retailer data center 512 can identify store 508 as being in region 503, and can query the inventory record 509 of the store 508 in which the real time or near-real time inventory is maintained to determine if the store 508 has the item in stock. When it does have the item in stock, the retailer data center 512 can then respond to the retail service data center 504 with a price for the item that can be below an advertised price. The retail service data center 504 can then determine a deliver fee based on the distance from the store 508 to the location of the person using the client computer 502, and provide a total price to the user of the client computer 502. If the user then agrees to the price, then the process of FIG. 3 can then be conducted to pay for and arrange delivery of the item from store 508 to the user of the client computer 502.)
providing, for display, a summary of services for at least a portion of the plurality of service providers to an end user, (Dana para. 44 teaches when the merchant product offerings meet the requirements of a given user query, the retail service data center provides the client device 106 with a listing of those offerings at one or more locations within a reasonable distance to the specified location, i.e., where the user 104 is located, where the client computer 106 is located, or a location manually entered by the user 104.)

wherein the summary anonymizes the identities of the plurality of service providers;  (Dana para. 45 teaches Once the user selects a specific product, the retail service data center 102 can acquire pricing and delivery estimates, and present them in a selection interface 208. In the selection interface 208, the user is shown a listing of anonymized merchants (e.g. “merchant 1,” “merchant 2”) along with the price for the item charged by the corresponding merchant, and an estimated delivery fee. In addition to the delivery fee, the screen 208 can also show an estimated delivery time or time range in which the item can likely be delivered to the user. )

identifying a request for a service from a service provider of the plurality of service providers from the user; and  (para. 45 teaches by clicking on the “YES” button 204, the user selects anonymized shopping and is presented with another form 206 in which the user can input search information for a product or item the user wants to purchase.)

initiating operations to anonymously provide the service to the requesting end user.  (para. 44 teaches he retail service data center 102 then notifies a driver 122-126, who then drives to the location of the particular merchant, picks up the item(s), and then drives to the location of the user to deliver the item(s). Upon delivery, the product will not indicate to the purchaser which merchant provided the product. However, a code is provided which includes information that can be used by the retail service data center 102 and, in accordance with one preferred embodiment, not by the purchaser, to determine which merchant provided the product. This is advantageous in the event a product needs to be returned by the purchaser to the providing merchant.)

As per Claim 2 Dana teaches the method of claim 1, wherein the service settings for each service provider of the plurality of service providers comprise a menu for one or more services available from the service provider. (Dana para. 45 teaches once the user selects a specific product, the retail service data center 102 can acquire pricing and delivery estimates, and present them in a selection interface 208. In the selection interface 208, the user is shown a listing of anonymized merchants (e.g. “merchant 1,” “merchant 2”) along with the price for the item charged by the corresponding merchant, and an estimated delivery fee. In addition to the delivery fee, the screen 208 can also show an estimated delivery time or time range in which the item can likely be delivered to the user.)

As per Claim 3 Dana teaches the method of claim 2, wherein the service settings for each service provider of the plurality of service providers further comprise a schedule for when the one or more services will be available. (Dana para. 45 teaches once the user selects a specific product, the retail service data center 102 can acquire pricing and delivery estimates, and present them in a selection interface 208. In the selection interface 208, the user is shown a listing of anonymized merchants (e.g. “merchant 1,” “merchant 2”) along with the price for the item charged by the corresponding merchant, and an estimated delivery fee. In addition to the delivery fee, the screen 208 can also show an estimated delivery time or time range in which the item can likely be delivered to the user.  Para. 48 teaches in step 314, the user can be presented with another web page generated by the retail service server that lists the merchants using aliases to anonymize the merchants, along with the price indicated by each merchant in response to step 310, and the delivery fee for each merchant location estimated in step 312, as well as an estimated delivery time. The user will not know the identity of the merchants, and is only presented with, for example, pricing, delivery fee, and delivery time information (and any applicable tax). The user is able to select any of the presented merchants in step 316.)

As per Claim 5 Dana teaches the method of claim 3 further comprising: receiving preferences from the end user; identifying one or more service providers in the plurality of service providers that satisfy the preferences; and  (Dana para. 46 teaches FIG. 3 is a flow chart diagram of a method 300 for providing online anonymized shopping, in accordance with some embodiments. At the start 302, the user can log onto a retail service server in the retail service data center. In step 304 the user is presented with a web page that is rendered by the browser program on the user's client device that can be similar to that of screen form 202 where the user can select anonymized shopping or regular shopping. The user can then provide information into the form that may be generic or specific. In step 306 the retail service server creates a web page showing an assortment of products that match or are related to the search information provided by the user. The user can then browse through the items, and either select one or provide different search criteria/query information.)
wherein providing, for display, the summary of services for at least the portion of the plurality of service providers to the end user comprises providing, for display, a list of the one or more service providers.  (See Dana Fig. 2)

As per Claim 8 Dana teaches the method of claim 2, wherein the service settings for each service provider of the plurality of service providers further comprises a geographic region for the service provider.   (Dana para. 6 teaches The inventive method can further include receiving, at the retail service server, from the client device, an input including an identification of a retail item and a location of a user of the client device, and identifying, by the retail service server, a plurality of merchants in an area around the location of the user, bounded by a preselected geographic limit. Further, Dana par. 63 teaches an anonymized shopping system has been disclosed that improves e-commerce technology by allowing users to access potentially lower, unadvertised prices in exchange for not knowing the source of the products. This is accomplished by providing a technology that, upon receiving a query from a customer about an item, identifies merchants nearby the customer's geographic location, and requesting a price for the item from the merchants.)

As per Claim 9 Dana teaches the method of claim 1, wherein initiating the operations to anonymously provide the service to the requesting end user comprises providing a pickup/drop-off point for the service or scheduling delivery of the service.   Dana para. 48 teaches In step 314, the user can be presented with another web page generated by the retail service server that lists the merchants using aliases to anonymize the merchants, along with the price indicated by each merchant in response to step 310, and the delivery fee for each merchant location estimated in step 312, as well as an estimated delivery time. The user will not know the identity of the merchants, and is only presented with, for example, pricing, delivery fee, and delivery time information (and any applicable tax). The user is able to select any of the presented merchants in step 316.   Para. 49 teaches step 322, a driver associated with a driving service can be commissioned to pick up the ordered item(s) and drive them to the user's location for delivery in step 324. The driver can be provided with an order identifier that is presented to the merchant upon arriving at the merchant location. In some embodiments the order information sent by the retail service can include some unique, scannable information such as, for example, a bar code. The driver can scan this information using the driver's mobile device, and send it to the retail service server to confirm pick up. In response, if the user location is not provided in the order information, then the retail service server can send the delivery destination to the driver. The driver then drives to the user's location and delivers the item(s), completing step 324, whereupon the method ends 326.

As per Claim 10 Dana teaches the method of claim 1, wherein the summary of services does not indicate names or locations of the plurality of service providers.    Dana para. 6 teaches the method can further include identifying, by the retail service server, a location of at least one driver of a driving service within a bounded vicinity of the location of the user, and estimating a driving fee and delivery time based on the location of the at least one driver for each one of the at least some of the plurality of retail merchants and distance between each one of the at least some of the plurality of retail merchants and the location of the user. The method can still further include providing to the client device, a web page response including a listing showing the price for each one of the at least some retail merchants without identifying any of the retail merchants, and using a unique anonymous identifier for each one of the retail merchants, and the associated estimated delivery fee associated with each one of the retail merchants.  Para. 45 teaches n the selection interface 208, the user is shown a listing of anonymized merchants (e.g. “merchant 1,” “merchant 2”) along with the price for the item charged by the corresponding merchant, and an estimated delivery fee. In addition to the delivery fee, the screen 208 can also show an estimated delivery time or time range in which the item can likely be delivered to the user.

Claims 11, 12, 13, 15, 18, 19, 20 recite similar limitation to those recited in claims 1, 2, 3, 5, 8, 9, 10 and are rejected for similar reason.  Further, Dana teaches a computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus to perform the recited steps.  (see para. 22).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dana US 2020/0250721 A1 in view of Rocke US 2010/0004994 A1.

As per Claim 4 Dana does not teach the method of claim 3, wherein the service settings for each service provider of the plurality of service providers further comprise quantity limits associated with the one or more services.  However, Rocke para. 54 teaches a business widget will instruct the ADW to input certain information about the promotion, such as the name of the item to be promoted, the quantity of the item available, the promotional price of the item and the amount of time the promotion will run before it expires.   This known technique is applicable to the system of Dana as they are both directed to matching providers to consumers.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Rocke would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Rocke to the teachings of Dana would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate the ability to limit available quantities of items into similar systems.  Further, incorporating the ability convey available quantities as taught by Rocke to the system taught by Dana would result in an improved system that provides an easy means to improve the system by informing shoppers of the quantity of items that are available for purchase.

Claim 14 recite similar limitation to those recited in claim 4 and is rejected for similar reason.  Further, Dana teaches a computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus to perform the recited steps.  (see para. 22).

Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dana US 2020/0250721 A1 in view of Fong US 20170116563 A1.

As per Claim 6 Dana teaches the method of claim 5, wherein the preferences comprise a type of service  (see Dana para. 45 that teaches user selects anonymized shopping and is presented with another form 206 in which the user can input search information for a product or item the user wants to purchase.)
Dana does not teach a time period for the service.   However, Fong para. 71 teaches the customer makes the request regarding delivering goods through the interaction module 41′. The analysis module 31′ analyzes the request regarding delivering goods and obtains the request data including the quantity of goods, the starting location, the destination, the time of arrival, and so on.   This known technique is applicable to the system of Dana as they are both directed to matching providers to consumers.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Fong would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Fong to the teachings of Dana would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a required delivery time for an item into similar systems.  Further, incorporating a required delivery time for an item taught by Fong to the system taught by Dana would result in an improved system that allows a user to specify a deliver date for an item which results in improved user satisfaction.

Claim 16 recite similar limitation to those recited in claim 6 and is rejected for similar reason.  Further, Dana teaches a computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus to perform the recited steps.  (see para. 22).

Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dana US 2020/0250721 A1 in view of Sidhu US 2009/0265229 A1.

As per Claim 7 Dana does not teaches the method of claim 5 further comprising prioritizing the list based on ratings associated with the one or more service providers.  However, Sidhu para. 41 teaches he preferred embodiment also provides consumers the ability to search for service stores/providers and display listings, based on strength of service relevance to the service required, in order to locate the most appropriate or specialist service provider efficiently, as opposed to trial and error. The preferred embodiment lists service stores in order of hierarchy and concentration to the type of service being searched with options in, but not limited to, proximity and past ratings. This known technique is applicable to the system of Dana as they are both directed to matching providers to consumers.  One of ordinary skill in the art before the effective filing date of the Applicant’s invention would have recognized that applying the known technique of Sidhu would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Sidhu to the teachings of Dana would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate a ranking results based on ratings item into similar systems.  Further, incorporating a ability to rank results based on rating as taught by Sidhu to the system taught by Dana would result in an improved system that prioritizes that highest rating services providers to consumers.

Claim 17 recite similar limitation to those recited in claim 7 and is rejected for similar reason.  Further, Dana teaches a computing apparatus comprising: a storage system; a processing system operatively coupled to the storage system; and program instructions stored on the storage system that, when executed by the processing system, direct the computing apparatus to perform the recited steps.  (see para. 22).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683